Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J), rendered March 18, 2008, convicting her of assault in the second degree and resisting arrest, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A motion to withdraw a plea of guilty rests within the sound discretion of the County Court (see People v Seeber, 4 NY3d 780 [2005] ; People v Mann, 32 AD3d 865 [2006]; People v Kucharczyk, 15 AD3d 595 [2005]), whose determination generally will not be disturbed absent an improvident exercise of discretion (see People v DeLeon, 40 AD3d 1008 [2007]). In this case, the defendant entered her plea of guilty knowingly, voluntarily, and intelligently, having reached a favorable plea bargain with the assistance of competent counsel with whose representation the defendant was satisfied (see People v Mann, 32 AD3d 865 [2006] ). The defendant’s generalized and unsubstantiated claim of coercion was not sufficient to warrant the vacatur of the plea of guilty. Mastro, J.P., Fisher, Florio and Eng, JJ., concur.